Citation Nr: 1421148	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manila, the Republic of the Philippines


THE ISSUE

Evaluation of bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from May 1948 to November 1953, and from November 1954 to November 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision.  In that rating decision, the RO, inter alia, reduced a 20 percent rating for bilateral hearing loss to 10 percent, effective February 10, 2010 (the date of VA examination) and denied service connection for degenerative joint disease (DJD) of the thoracolumbar spine, T12-L1 (subsequently classified in the February 2011 Statement of the Case (SOC) as spondylosis deformans of the thoracolumbar spine, T12-L1). 

In May 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011, in which he requested a Board video-conference hearing.  

In April 2013, the Veteran failed to report for the scheduled Board video-conference hearing with no good cause shown.  Accordingly, the request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

In May 2013, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 

In June 2013, the Board remanded the claims on appeal to the RO for further action, to include additional development of the evidence and for clarification of the history of the rating for service-connect bilateral hearing loss.  The RO continued to deny the claims (as reflected in a November 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.


In February 2014, the Board granted service connection for a thoracolumbar spine disability (variously characterized as DJD and as spondylosis deformans of the thoracolumbar spine, T12-L1), and remanded the claim involving evaluation of bilateral hearing loss for further action.  

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board's review of the claim file reveals that further RO action on the claim involving evaluation of bilateral hearing loss is warranted, even though it will, regrettably, further delay an appellate decision on this matter.  

In remands in June 2013 and February 2014, the Board instructed the RO to clarify the history of ratings assigned for bilateral hearing loss and to request from the Veteran the reasons for his refusal to appear for a VA audiology examination scheduled in September 2013.  These actions have not been accomplished.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For clarity, the Board will briefly summarize the issues and repeat the remand instructions. 

Regarding the history of ratings for bilateral hearing loss, in a September 2008 rating decision the RO, inter alia, granted service connection for bilateral hearing loss and assigned an initial 20 percent disability rating, effective January 18, 2008.  Although notified of that rating decision by RO letter of October 2008, the Veteran did not appeal that decision. 

In November 2009, the Veteran's representative acknowledged the failure to appeal the initial rating assigned, and filed a new claim "based on new evidence showing an increase in his current conditions."  In correspondence in December 2009, the RO informed the Veteran that work was underway for his claims including for an increased rating for bilateral hearing loss.  The Veteran's hearing disability was evaluated in February 2010.  

In the March 2010 rating decision on appeal, the RO, inter alia, reduced the rating for bilateral hearing loss to 10 percent, effective February 10, 2010 (the date of VA examination).  Thus, the initial 20 percent rating had been in effect for less than five (5) years.  See 38 C.F.R. § 3.344 (2013).  The Veteran expressed timely disagreement with the reduction in rating in May 2010.  

Subsequently, the RO confirmed the reduction in rating in a February 2011 SOC and in a September 2012 SSOC.  Inconsistently, rating decision code sheets in February 2011, September 2012, and February 2014 show a continuous rating of 20 percent in effect since January 18, 2008.  In a November 2013 SSOC, the RO characterized the issue on appeal as "an evaluation greater than 20 percent for bilateral hearing loss."  Although this sequence suggests the invalidation of the reduction in rating, no clear determination was made as to whether the Veteran was now in receipt of only a 10 percent disability rating for bilateral sensorineural hearing loss, as opposed to a 20 percent disability rating; nor was there any clarification of this matter, as requested in the June 2013 and February 2014 Board remands.  See Stegall, supra.  

Regarding the Veteran's alleged refusal to undergo the scheduled September 2013 audiology examination, the Board instructed the RO to take the appropriate steps to clarify whether the Veteran had good cause for not attending the scheduled rating examination; and if good cause was shown, to reschedule the examination.  There is no evidence in the paper claims file or any paperless, electronic file associated with this appeal indicating that this has been accomplished. 


Accordingly, this matter is hereby REMANDED for the following action:

1.  Provide the Veteran and his representative a clear determination as to the initial and current rating for bilateral hearing loss and whether a reduction in rating from 20 to 10 percent, effective February 10, 2010, was accomplished.  Associate a copy of this determination and explanation with the claims file. 

2.  Then, contact the Veteran to inquire as to why he did not attend the scheduled VA rating examination in September 2013.  Determine whether his failure to attend was due to good cause.  

3.  If it is found that the Veteran had good cause for not attending the scheduled VA rating examination, reschedule the Veteran for a VA examination by an appropriate professional at a VA medical facility for evaluation of his bilateral hearing loss. 

If needed, the contents of the entire claims file, paper and electronic, should be made available to the examiner.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should -should be accomplished, with all results made available to the examiner prior to the completion of his or her report. 

The examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85. 

The examiner should fully describe the functional effects of the Veteran's hearing loss has on his ability to work and his daily life.  

All examination findings/testing results, along with complete rationale for conclusions reached, must be provided.

4.  If the Veteran fails to report to any re-scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, determine whether the Veteran is currently in receipt of a 10 percent or a 20 percent disability rating for bilateral hearing loss, specifically determining whether the 20 percent rating for bilateral hearing was restored, as suggested by rating decisions subsequent to the SOC. 

Then, adjudicate the appropriate matter(s) on appeal (to include, as a component of the matter of the Veteran's entitlement to a higher rating for bilateral hearing loss, entitlement to restoration of the reduced rating, if appropriate).

In adjudicating the matter of the Veteran's entitlement to an increased rating, if the Veteran fails or failed to report to any examination scheduled in connection with such claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, adjudicate this matter in light of all pertinent evidence (to particularly include all that added to the claims files since the last adjudication of the claim) and legal authority

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  TheAOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



